DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US Patent Application Publication 2014/0131312) in view of Sim et al (US Patent Application Publication 2015/0348828).
Regarding claim 1, Chang et al disclose a method for forming a planarization layer, the method comprising:
providing a substrate 20 including a trench [see Fig. 1];
coating a pre-thinner 28 over a surface of the trench [see Fig. 3; see also paragraph 0010];
forming a gap-filling material 32 in the trench [see Fig. 5; see also paragraph 0012]; and 
performing a spinning process to rotate the substrate [see paragraph 0012].
Chang et al do not disclose forming a post-thinner over the gap-filling material. One such as Sim et al disclose a method for forming a planarization layer, the method comprising: providing a substrate including a trench [see Fig. 1A]; forming a gap-filling material 8 in the trench [see Fig. 1B; see also paragraph 0047]; forming a post-thinner 16 over the gap-filling material [see Fig. 1D; see also paragraph 0050]; and performing a spinning process to rotate the substrate [see paragraph 0050; see also paragraphs 0052 and 0062]. It would have been obvious to one of ordinary skill in the art at the time of invention to include both the pre-thinner of Chang et al and the post-thinner of Sim et al because Chang et al disclose that the pre-thinner is provided in order to provide a neutralized layer prior to filling the gaps [see paragraph 0010], and Sim et al disclose that the post-thinner is provided in order to provide a planarized surface without intermixing with the underlying gap-fill material [see paragraph 0050].
Regarding claim 2, the prior art of Chang et al and Sim et al disclose the method of claim 1. Furthermore, Chang et al disclose wherein the forming of the gap-filling material in the trench is performed by spin coating [see paragraph 0012].
Regarding claim 3, the prior art of Chang et al and Sim et al disclose the method of claim 1. Furthermore to the post-thinner, Sim et al disclose comprising: performing a baking process, after the coating a post-thinner over the gap-filling material [see paragraph 0050].
Regarding claim 4, the prior art of Chang et al and Sim et al disclose the method of claim 1. Furthermore, Chang et al disclose wherein the gap-filling material includes a carbon-containing material [see paragraph 0012]. 
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding dependent claim 5, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements, wherein the carbon-containing material includes a SOC (spin-on carbon) or a photoresist.
Claims 6-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 6, and claims 7-16 which depend therefrom, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements, gap-filling a hard mask having an upper surface positioned at the same level as at least the first lines between the second lines and etching the second lines and the first lines exposed by the hard mask. One such as Park et al (US Patent Application Publication 2021/0104669) disclose a method for forming a pattern, the method comprising: forming first lines 102 over an etch target material CL1 [see Fig. 5]; forming a gap-filling material 108 between the first lines, an upper surface of the gap-filling material being positioned at a higher level than an upper surface of at least the first lines [see Fig. 5]; and forming second lines TR2 in a direction intersecting with the first lines by etching the gap-filling material [see Fig. 7]. Park et al do not disclose gap-filling a hard mask having an upper surface positioned at the same level as at least the first lines between the second lines and etching the second lines and the first lines exposed by the hard mask, and the steps thereafter.
Regarding claim 17, and claims 18 and 19 which depend therefrom, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements, removing the first thinner. Chang et al disclose a method for forming a planarization layer, the method comprising: forming a trench in a substrate [see Fig. 1]; applying a first thinner 28 over the substrate and a surface of the trench [see Fig. 3; see also paragraph 0010]; forming a gap-filling material 32 over the first thinner in the trench [see Fig. 5; see also paragraph 0012]; and performing a spinning process to rotate the substrate and planarize the gap-filling material [see paragraph 0012]. Chang et al do not disclose removing the first thinner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN E SNOW whose telephone number is (571)272-8603. The examiner can normally be reached M-W, 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.E.S./Examiner, Art Unit 2899                                                                                                                                                                                                        /VICTOR A MANDALA/Primary Examiner, Art Unit 2899